Case: 21-60963     Document: 00516518490         Page: 1     Date Filed: 10/24/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                  No. 21-60963                              FILED
                                Summary Calendar                     October 24, 2022
                                                                       Lyle W. Cayce
                                                                            Clerk
   Genaro Salazar,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A079 011 977


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Genaro Salazar, a native and citizen of Mexico, petitions for review of
   the Board of Immigration Appeals’s (BIA) denial of his motion to reopen the
   removal proceedings for which he was present. We review the BIA’s denial




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60963      Document: 00516518490           Page: 2   Date Filed: 10/24/2022




                                     No. 21-60963


   of a motion to reopen for abuse of discretion. Ramos-Portillo v. Barr, 919 F.3d
   955, 958 (5th Cir. 2019). Legal conclusions are reviewed de novo. Id.
          We have expressly rejected Salazar’s first and second arguments on
   review that a notice to appear without a date and time of the removal hearing
   deprives the immigration court of jurisdiction or is otherwise defective
   outside of the in-absentia or stop-time rule context. See Garcia v. Garland,
   28 F.4th 644, 646-48 (5th Cir. 2022). Thus, his arguments regarding
   equitable tolling need not be addressed. See INS v. Bagamasbad, 429 U.S. 24,
   25 (1976) (“As a general rule courts and agencies are not required to make
   findings on issues the decision of which is unnecessary to the results they
   reach.”).
          Finally, we lack jurisdiction to review Salazar’s third issue on review
   that the BIA erred in failing to exercise its sua sponte authority to reopen his
   case. See Mejia v. Whitaker, 913 F.3d 482, 490 (5th Cir. 2019).
          Accordingly, Salazar’s petition for review is DENIED in part and
   DISMISSED in part.




                                          2